Case 1:19-md-02875-RBK-JS Document 452 Filed 05/29/20 Page 1 of 3 PageID: 7152




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE



  IN RE: VALSARTAN N-                        Civil No. 19-2875 (RBK/JS)
  NITROSODIMETHYLAMINE (NDMA),
  LOSARTAN, AND IRBESARTAN
  PRODUCTS LIABILITY LITIGATION
                                                         ORDER




      The Court having held a conference call with the parties on

 May 27, 2020; and this Order intending to confirm the Court’s

 rulings set forth in the transcript of the proceedings; and for

 all the reasons stated by the Court,

      IT IS HEREBY ORDERED, this 29th day of May 2020, as follows:

      1)    The relevant time period for general custodial discovery

 as to Hetero Labs Ltd. (“Hetero”) is January 1, 2011 to present,

 and for Aurobindo Pharma Ltd. (“Aurobindo”) January 1, 2012 to

 present.

      2.    Hetero shall complete its production of “core discovery”

 (see April 29, 2019 Order, Doc. No 88) by July 31, 2020 and shall

 produce the discovery in accordance with the dates agreed to with

 plaintiffs.   Aurobindo    shall   complete   its   production   of   “core

 discovery” by July 31, 2020 and shall serve substantial rolling

 productions by no later than June 30, 2020 and July 15, 2020.

      3)    As to defendants’ Fact Sheets, the Court incorporates by
Case 1:19-md-02875-RBK-JS Document 452 Filed 05/29/20 Page 2 of 3 PageID: 7153



 reference the rulings reflected in the transcript of the May 27,

 2020 proceedings.

      4)      The responses of the retailer and wholesaler defendants

 to Fact Sheets shall be due 60 days after the Court enters an Order

 approving the Fact Sheets. Thereafter, 60 days after the foregoing

 response     deadline,       the    responses      of   the   Finished     Dose

 Manufacturers (“FDM”) to the Court approved Fact Sheets shall be

 served. Thereafter, 60 days after the FDM response deadline, the

 responses of the API manufacturer defendants to their Fact Sheets

 shall be served.

      5) The parties’ dispute regarding sales and pricing documents

 shall be addressed in a conference call to be held on June 3, 2020

 at 4:30 p.m. (EDT).

      6) The manufacturer defendants shall exercise reasonable good

 faith     efforts   to   prioritize        their   document   production    in

 accordance with Layne C. Hilton’s May 7, 2020 letter, as clarified

 and supplemented by plaintiffs’ May 21, 2020 letter.

      7)     Plaintiffs’ counsel for the five (5) cases listed on

 Exhibit A to defendants’ May 26, 2020 letter (“Over-Identification

 of Defendants [on Short Form Complaints]”) [Doc. No. 439] shall

 participate on the scheduled June 17, 2020 (4:00 p.m. (EDT))

 conference call to explain why counsel has not amended plaintiffs’

 complaints    to    remove    the   over    identification    of   defendants.

 Counsel’s participation is not required if appropriate amended


                                        2
Case 1:19-md-02875-RBK-JS Document 452 Filed 05/29/20 Page 3 of 3 PageID: 7154



 Short Form Complaints are filed before June 17, 2020. Liaison

 counsel shall assure that counsel subject to this Order are

 appropriately notified that their appearance is required.

      8)    In accordance with the language in the Court approved

 Fact Sheets, plaintiffs shall timely execute individual records

 authorizations at defendants’ request.

      9)    Plaintiffs shall timely list in their answers to Fact

 Sheets the medical bills for which they are seeking compensation

 in this litigation.

                                    s/ Joel Schneider
                                    JOEL SCHNEIDER
                                    United States Magistrate Judge




                                      3
